COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
ANTHONY G. BUZBEE, AND THE                                      No. 08-20-00138-CV
BUZBEE LAW FIRM,                                 §
                                                                   Appeal from the
                           Appellants,           §
                                                                  41st District Court
v.                                               §
                                                              of El Paso County, Texas
ROBERTO CANALES, M.D. AND                        §
ROBERTO CANALES, M.D. P.A.,                                     (TC# 2020DCV0691)
                                                §
                            Appellees.
                                                §

                                          O R D E R

       Pending before the Court is Appellants' Unopposed Motion to Correct the Clerk's Record.
Appellants ask this Court to order that (1) a pagination error be corrected and (2) the Plaintiffs’
Amended Petition be excluded from the Clerk’s Record, or, alternatively, that a Supplemental
Clerk’s Record be filed which contains the Appellants’ Supplement to Request for Clerk’s Record
(a document filed with the trial court that appears to object to the filing of the amended petition
and asserts that an automatic stay is in place).
        The Court GRANTS Appellants’ unopposed motion to supplement the Clerk’s Record, in
part, as follows:
     •   Appellants’ request for a correction of a pagination error in the Clerk’s Record is
         GRANTED. Pursuant to Tex.R.App.P. 34.5(d), the District Clerk is ordered to submit a
         Corrected Clerk’s Record that contains the missing pagination (from pages 82 to 113). The
         Corrected Clerk’s Record is due before this Court on or before August 22, 2020.

     •   Appellants’ request to exclude the Plaintiffs’ Amended Petition (CR 353-365) from the
         Clerk’s Record/Correct Clerk’s Record is DENIED.



                                                 1
   •   Appellants’ request to supplement the Clerk’s Record is GRANTED. The District Clerk is
       ordered to file a Supplemental Clerk’s Record containing a copy of Appellants’
       Supplement to Request for Clerk’s Record. The supplemental Clerk’s Record containing
       the copy of the Appellants’ supplementation request is due in this Court on or before
       August 22, 2020.


       IT IS SO ORDERED this 12th day of August, 2020.


                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                 2